                        Case 5:20-mj-71403-MAG Document 7 Filed 10/08/20 Page 1 of 1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail        Oct 08 2020


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Northern District
                                                       __________  District of
                                                                            of __________
                                                                               California

                   United States of America                                    )
                              v.                                               )       Case No. 5:20-mj-71403 MAG
                Quintin Jeuh Cralos-Banuelos                                   )
                                                                               )       Charging District:       Eastern District of California
                              Defendant                                        )       Charging District’s Case No. 1:20-mj-0103-EPG EDCA,


                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: USDC, Eastern Dist. of CA, R. Coyle Fed Courthouse                              Courtroom No.:
         2500 Tulare Street, Room 1501
         Fresno, CA 93721,                                                             Date and Time: 10/22/2020 2:00 am

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:            10/08/2020
                                                                                                           Judge’s signature

                                                                                   Nathanael Cousins, United States Magistrate Judge
                                                                                                        Printed name and title
